

115 HRES 571 IH: Recognizing Filipino American History Month and celebrating the history and culture of Filipino Americans and their immense contributions to the United States.
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 571IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Ms. Hanabusa (for herself, Mr. McNerney, Ms. Bordallo, Mr. Vargas, Mr. Peters, Ms. Lofgren, Ms. Judy Chu of California, Mrs. Napolitano, Mr. Scott of Virginia, Ms. Lee, Mr. Sablan, Mr. Gomez, Mr. Lowenthal, Ms. Speier, Mr. Grijalva, Mr. Ted Lieu of California, Ms. Jayapal, and Mr. Takano) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing Filipino American History Month and celebrating the history and culture of Filipino
			 Americans and their immense contributions to the United States.
	
 Whereas the earliest documented Filipino presence in the continental United States was October 18, 1587, when the first Luzones Indios arrived in Morro Bay, California, on board the Nuestra Señora de Esperanza, a Manila-built galleon ship;
 Whereas the Filipino American National Historical Society recognizes 1763 as the year in which the first permanent Filipino settlement in the United States was established in St. Malo, Louisiana;
 Whereas the recognition of the first permanent Filipino settlement in the United States adds a new perspective to United States history by bringing attention to the economic, cultural, social, and other notable contributions made by Filipino Americans to the development of the United States;
 Whereas the Filipino American community is the second largest Asian American and Pacific Islander group in the United States with a population of approximately four million individuals;
 Whereas, from the Civil War to the Iraq and Afghanistan conflicts, Filipino American servicemen and servicewomen have a longstanding history of serving in the Armed Forces;
 Whereas more than 250,000 Filipinos fought under the United States flag during World War II to protect and defend the United States in the Pacific theater;
 Whereas 20,000 Filipino World War II veterans were granted United States citizenship as a result of the Immigration Act of 1990 (Public Law 101–649), which was signed into law by President George H.W. Bush on November 29, 1990;
 Whereas, effective June 8, 2016, the Filipino World War II Veterans Parole Program allowed for Filipino World War II veterans and certain family members to be reunited more expeditiously than what the current immigrant visa process would have otherwise allowed;
 Whereas the Filipino Veterans of World War II Congressional Gold Medal Act of 2015 (Public Law 114–265) was signed into law by President Barack Obama on December 14, 2016, and the presentation of congressional gold medals pursuant to such Act will take place on October 25, 2017, in Emancipation Hall in the United States Capitol;
 Whereas Filipino Americans continue to demonstrate a commendable sense of patriotism and honor; Whereas nine Filipino Americans have received the Congressional Medal of Honor, the highest award for valor in action against an enemy force that can be bestowed on an individual serving in the Armed Forces;
 Whereas the late Thelma Garcia Buchholdt, born in Claveria, Cagayan, on the island of Luzon in the Philippines—
 (1)moved with her family to Alaska in 1965; (2)was elected to the House of Representatives of Alaska in 1974;
 (3)was the first Filipino woman elected to a State legislature; and (4)authored a comprehensive history book entitled Filipinos in Alaska: 1788–1958;
 Whereas Filipino American farm workers and labor leaders, such as Philip Vera Cruz and Larry Itliong, played an integral role in the multiethnic United Farm Workers movement alongside Cesar Chávez, Dolores Huerta, and other Latino workers;
 Whereas Filipino Americans play an integral role in the United States healthcare system as nurses, doctors, and other medical professionals;
 Whereas Filipino Americans have contributed greatly to music, dance, literature, education, business, journalism, sports, fashion, politics, government, science, technology, the fine arts, and other fields that enrich the landscape of the United States;
 Whereas, as mandated in the mission statement of the Filipino American National Historical Society, efforts should continue to promote the study of Filipino American history and culture because the roles of Filipino Americans and other people of color have largely been overlooked in the writing, teaching, and learning of United States history;
 Whereas it is imperative for Filipino American youth to have positive role models to instill— (1)the significance of education, complemented by the richness of Filipino American ethnicity; and
 (2)the value of the Filipino American legacy; and Whereas it is essential to promote the understanding, education, and appreciation of the history and culture of Filipino Americans in the United States: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the celebration of Filipino American History Month as—
 (A)a study of the advancement of Filipino Americans; (B)a time to reflect on and remember the many notable contributions that Filipino Americans have made to the United States; and
 (C)a time to renew efforts toward the research and examination of history and culture so as to provide an opportunity for all people of the United States to learn more about Filipino Americans and to appreciate the historic contributions of Filipino Americans to the United States; and
 (2)urges the people of the United States to observe Filipino American History Month with appropriate programs and activities.
			